Citation Nr: 1117192	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty from September 1960 to January 1964, and from August 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran does not have asbestosis.  


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has asbestosis due to exposure to asbestos during service.  A review of the transcript of his hearing, held in August 2010, shows that he testified that he worked doing maintenance duties aboard ship, to include working with insulation, pipes, and cables, and welding with use of asbestos-containing blankets for protection of equipment.  He indicated that he did not use lung protection.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran's personnel records show that his rate involved fireman duties, with service aboard several ships.  His discharge from his second period of active duty does not note a specialty number or title, but indicates that his related civilian occupation was "welders and flame cutters."  

The Veteran's service treatment reports do not show any relevant treatment.  An examination report dated in September 1962, an entrance examination report for his second period of active duty, dated in August 1965, and separation examination reports, dated in January 1964 and July 1967, all show that his lungs were clinically evaluated as normal.  The September 1962, January 1964, and July 1967 reports indicate that chest X-rays were negative.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1990 and 2008.  This evidence includes a letter from a private physician with the Worker Disease Detection Service, which is somewhat difficult to read, but which appears to state that in February 1993, the Veteran was studied for "possible effects of asbestos exposure," and that his X-ray showed "evidence of changes in the lung tissue which indicate asbestosis of the lungs."  The report also notes bronchitis "by history," abnormal breath sounds, an enlarged heart, that breathing tests that were within normal limits, and that he had a history of asbestos exposure.  

VA progress notes, dated between 1999 and 2004, include a May 1999 report which states that the Veteran had a history of smoking one pack of cigarettes per day for 15 years until he quit in 1984, and that he had a history of asbestosis.  

A private treatment report from a physician at the Pulmonary Associates of North Atlanta, P.C. ("PANA"), dated in 1995, states that the Veteran was evaluated for "occupational lung disease," and that he had worked as an electrician, pipe fitter, and welder since 1960, with initial work in the Navy, and work thereafter in nuclear plants, paper mills, and soybean processing plants, with exposure to asbestos in cable linings, and during insulation work, and welding.  The report indicates that he had only used a mask in the last six years, mainly for stress welding, and that he had smoked one pack of cigarettes per day for 25 years, until he quit in 1985.  The impression notes a history of asbestos exposure for "greater than 30 years," that his chest X-ray showed interstitial prominence in the lower lung zones "which in the circumstances I feel is representative of early/mild pulmonary asbestosis."  The physician recommended that "careful clinical and radiological follow-up is indicated."  An associated pulmonary function test ("PFT") report notes normal pulmonary functions.  

A VA examination report, dated in August 2008, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The Veteran indicated that he had been diagnosed with asbestosis as part of a class action suit.  An associated chest X-ray report contains an impression noting that "no evidence to suggest asbestosis is demonstrated."  An associated "I-STAT creatine test" states that there is no focal pleural thickening, and no focal calcified or noncalcified pleural plaques.  It contains an impression noting that there was "no evidence to suggest asbestosis or asbestos replayed disease."  An associated computerized tomography (CT) report also contains an impression noting that there was "no evidence to suggest asbestosis or asbestos replayed disease."  An associated PFT report contains an impression noting that a mild restrictive ventilator defect was present, and that "normal o[xygen] diffusion suggests that mechanisms other than intrinsic pulmonary parenchymal disease may be responsible."  The VA examination report diagnosis was COPD (chronic obstructive pulmonary disease).  With regard to the etiology of COPD, the report notes that the Veteran has a history of tobacco abuse for several years.  The report further states that extensive testing for the examination does not support the Veteran's claim of asbestosis, noting that his CT scan and chest X-ray were without evidence of asbestosis, that the PFT results were without evidence of pulmonary parenchymal disease, and that his dyspnea was related to reduced cardiac function and mild COPD.  The report concludes, "There is no evidence of asbestosis in the testing performed."  

The Board finds that the evidence is insufficient to show that the Veteran has asbestosis.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In particular, the Board considers the August 2008 VA examination report to be highly probative evidence showing that the Veteran does not have asbestosis.  This report was based on extensive testing, as well as a comprehensive review of the claims folder, to include the previously discussed conflicting medical evidence indicating that the Veteran has asbestosis, dated in 1993 and 1995.  The report includes a sufficiently detailed rationale for the conclusion that the Veteran does not have asbestosis, with reference to the most recently performed chest X-ray, CT scan, and pulmonary function tests.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  To the extent that the Veteran has COPD, the Board points out that this disorder is first shown no earlier than 1995, about 28 years after separation from service, and that there is no competent evidence linking COPD to his service, rather, this disorder has been associated with tobacco abuse.  See also 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2010) (for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service).  

In reaching this decision, the Board has considered the evidence indicating that the Veteran may have asbestosis, which is dated in 1993 and 1995.  This evidence is not considered sufficiently probative to warrant the conclusion that the Veteran has asbestosis.  This evidence is at least 15 years old, there is no competent evidence dated thereafter to show that the Veteran has asbestosis, and these records were reviewed in association with the Veteran's August 2008 VA examination, which shows that the examiner did not find them persuasive.  Given the foregoing, this evidence is not assigned sufficiently probative weight to warrant a conclusion that the Veteran has asbestosis.  Madden; Prejean; Neives-Rodriguez.  With regard to the notation of a history of asbestosis in a May 1999 VA progress note, this is "by history" only, with no indication that it was based on a review of the Veteran's C-file, or any other detailed and reliable medical history, nor is it accompanied by a rationale.  Id.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim that the Veteran has asbestosis, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issue on appeal is based on the contention that asbestosis was caused by service that ended in 1967.  To the extent that the Veteran may assert that he has respiratory symptoms, his lay evidence is competent evidence to show that the Veteran experienced such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds that the lay testimony is insufficiently probative to warrant a grant of the claim.  The Veteran has not specifically asserted that he had respiratory symptoms at any specific point in time during or after his service, and in any event, the issue is whether or not he currently has asbestosis.  The Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of asbestosis, or to state whether asbestosis was caused by his service.  Espiritu; Jandreau.  In this case, the post-service medical records show that the Veteran does not have asbestosis.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has asbestosis that is related to his service.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  In this regard, the Board has considered the Veteran's representative's request that the Veteran be afforded another examination because there are "conflicting" diagnoses.  However, as previously stated, the only evidence of asbestosis is dated no later than 1995, which is over 15 years ago, and there is no subsequently dated competent evidence to show asbestosis.  The August 2008 VA examination report indicates that it was based on a review of the Veteran's C- file and medical records.  The VA examination report further shows that a physical examination was performed, and that the findings were recorded.  It shows that the Veteran was given a chest X-ray, I-STAT creatine test, a CT scan, and a PFT, and that all of these test results were interpreted not to show asbestosis.  The examiner's opinion is accompanied by a sufficiently detailed rationale.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2010).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


